
	
		I
		112th CONGRESS
		2d Session
		H. R. 6200
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Markey (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Jones,
			 Mr. Courtney, and
			 Mr. Keating) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Agriculture,
			 Ways and Means, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To strengthen Federal consumer protection and product
		  traceability with respect to commercially marketed seafood, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safety And Fraud Enforcement for
			 Seafood Act.
		2.Seafood
			 safety
			(a)Interagency
			 agreementNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce and the Secretary of Health and Human
			 Services shall execute a memorandum of understanding to improve interagency
			 cooperation on seafood safety, building upon any agreement under section 421(c)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350j(c)), or any other
			 prior agreement. The memorandum shall include provisions, performance metrics,
			 and timelines as appropriate to improve such cooperation (acting under
			 provisions of law other than this subsection) to—
				(1)identify and
			 execute specific procedures for using authorities granted under the FDA Food
			 Safety Modernization Act (Public Law 111–353) to ensure and improve the safety
			 of commercially marketed seafood in the United States;
				(2)maximize the
			 effectiveness of limited personnel and resources by ensuring that—
					(A)inspections of
			 seafood shipments and seafood processing and production facilities by the
			 National Oceanic and Atmospheric Administration and the Food and Drug
			 Administration are not duplicative; and
					(B)information
			 resulting from examinations, testing, and inspections conducted by the
			 Department of Commerce is considered in making risk-based determinations,
			 including the establishment of inspection priorities for domestic and foreign
			 facilities and the examination and testing of domestic and imported
			 seafood;
					(3)create a process
			 by which—
					(A)all agents of the
			 National Oceanic and Atmospheric Administration authorized to conduct
			 inspections meet training standards established by the Food and Drug
			 Administration beginning no later than one year after the enactment of this
			 Act; and
					(B)data collected by
			 either of these agencies is shared to maximize efficiency and enforcement of
			 seafood safety efforts;
					(4)create a process
			 by which—
					(A)officials of other
			 Federal, State, or local agencies authorized to conduct inspections of seafood,
			 or inspections of facilities that process or sell seafood, may be trained in
			 accordance with training standards established by the Food and Drug
			 Administration; and
					(B)data collected by
			 these officials is shared with the National Oceanic and Atmospheric
			 Administration and the Food and Drug Administration to maximize efficiency and
			 enforcement of seafood safety efforts;
					(5)create and
			 maintain a list of all antibiotics and other substances allowed to be
			 administered to farmed fish in the United States and other countries that
			 import farmed fish to the United States, as well as unapproved substances that
			 could be used and could be hazardous to human health, and develop protocols for
			 certification of foreign and domestic private laboratories to conduct testing
			 for levels of these substances; and
				(6)fully utilize the
			 National Oceanic and Atmospheric Administration’s seafood inspection activities
			 to prescreen imported seafood or seafood offered for import originating from
			 any country or exporter that wishes to have its product certified as safe for
			 export to the United States.
				(b)Coordination
				(1)Expediting
			 importation of seafood from certain countries and exportersThe
			 Secretary of Commerce shall coordinate with the Secretary of Health and Human
			 Services, the Federal Trade Commission, the Secretary of Homeland Security, and
			 other appropriate Federal agencies to develop a process (acting under
			 provisions of law other than this paragraph) for expediting the importation of
			 seafood from foreign countries and exporters that consistently adhere to the
			 highest standards for seafood safety.
				(2)National sea
			 grant college programThe Administrator of the National Oceanic
			 and Atmospheric Administration shall ensure that the Administration’s seafood
			 inspection activities are coordinated with the national sea grant college
			 program to provide outreach to the States, consumers, and the seafood industry
			 on seafood safety.
				(3)Inspecting to
			 prevent seafood fraudThe Secretary of Commerce and the Secretary
			 of Health and Human Services shall, to the maximum extent practicable, ensure
			 that inspections and tests for seafood safety also collect information for
			 seafood fraud prevention.
				(c)Refusal of
			 admission
				(1)In
			 generalSubject to paragraphs (3) and (4), all seafood imported
			 or offered for import originating from an exporter shall be refused admission
			 if the Secretary of Health and Human Services or the Secretary of Commerce
			 finds that any shipment of such seafood appears to—
					(A)not meet the
			 controls established under the applicable provisions of part 123 of title 1,
			 Code of Federal Regulations (or any successor regulation);
					(B)be treated, or
			 have been given feed that has been treated, with an antibiotic or other
			 substance that has not been approved by the Food and Drug Administration for
			 use by United States aquaculturists; or
					(C)contain a level of
			 any substance above the maximum level deemed safe for consumption by the Food
			 and Drug Administration.
					(2)Import
			 certificationFor any exporter whose seafood products must be
			 refused admission under paragraph (1) based on a prior shipment, the Secretary
			 of Health and Human Services shall determine whether to require, as a condition
			 of granting admission into the United States to an article of seafood
			 originating from such exporter, that such seafood be accompanied by a
			 certification or other assurance under section 801(q) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 381(q)).
				(3)Allowance of
			 individual shipmentsParagraph (1) does not apply with respect to
			 an individual shipment of seafood originating from an exporter whose products
			 must otherwise be refused admission under such paragraph if the exporter
			 presents evidence to the Secretary of Health and Human Services or the
			 Secretary of Commerce from a laboratory accredited under section 422 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350k), or other equivalent
			 evidence, documenting that the shipment—
					(A)meets the controls established under the
			 applicable provisions of part 123 of title 1, Code of Federal Regulations (or
			 any successor regulation); and
					(B)is not described
			 in subparagraph (B) or (C) of paragraph (1).
					(4)Termination of
			 individual shipment screening requirementParagraph (1) shall cease to prohibit the
			 admission of seafood originating from an exporter based on a prior shipment if
			 the Secretary of Health and Human Services or the Secretary of Commerce
			 determines that—
					(A)each prior
			 shipment whose appearance triggered the application of such paragraph was in
			 fact in compliance with Federal law; or
					(B)during the
			 preceding 12 months, no shipment of seafood originating from the exporter has
			 triggered the application of paragraph (1).
					(d)List of
			 offendersThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Commerce, shall develop, maintain, and post
			 on the public Web site of the Department of Health and Human Services a list
			 that—
				(1)includes, by
			 country, each exporter whose seafood is imported or offered for import into the
			 United States; and
				(2)for each such exporter, tracks the timing,
			 type, and frequency of violations of Federal law relating to seafood
			 safety.
				3.Seafood
			 identification
			(a)List of
			 Standardized Names for Seafood
				(1)UpdateBeginning
			 not later than 180 days after the date of the enactment of this Act, the
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Commerce, shall maintain a list of standardized names for identification of
			 seafood at the distribution, marketing, and retail stages.
				(2)ContentsThe
			 list maintained under paragraph (1) shall—
					(A)include scientific
			 names, acceptable market names, and common or regional names for all seafood
			 species distributed in interstate commerce in the United States, and indicate
			 clearly—
						(i)which of those
			 names may be used to identify seafood; and
						(ii)which constitute
			 mislabeling in violation of Federal law;
						(B)take into account
			 taxonomy, international law and custom, market information, and naming
			 precedence;
					(C)identify names for
			 seafood as appropriate only if the Secretary of Commerce determines the names
			 are not likely to confuse or mislead consumers; and
					(D)include
			 information regarding any consumption advisory that has been issued for the
			 seafood.
					(3)AvailabilityThe
			 list maintained under paragraph (1) shall be—
					(A)made available to
			 the public on the Web sites of the Department of Health and Human Services and
			 the Department of Commerce; and
					(B)updated annually
			 based on the best available scientific and market information.
					(4)Public
			 InputThe Secretary of Health and Human Services and the
			 Secretary of Commerce shall—
					(A)accept citizen
			 petitions to amend the list maintained under paragraph (1); and
					(B)provide to each
			 petitioner a written response to the respective petition within 180 days of
			 receipt.
					(b)Seafood
			 Traceability RequirementsBeginning on the date that is 180 days
			 after the date of the enactment of this Act, the Secretary of Commerce, in
			 consultation with the Secretary of Health and Human Services, shall implement
			 the following requirements with respect to seafood imported into the United
			 States or otherwise distributed or sold in interstate commerce:
				(1)Of the information required to be submitted
			 to the Secretary of Commerce under section 303(a)(5) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1853(a)(5)), the following
			 information shall be included in the labeling of, or otherwise accompany,
			 seafood through processing, distribution, and final sale:
					(A)The acceptable
			 market name and scientific name for the seafood species, as specified in the
			 list maintained under paragraph (1).
					(B)The production
			 method of the seafood, including gear type, and whether the seafood was farmed
			 or wild-caught.
					(C)The geographic
			 catch area or aquaculture production area of the seafood.
					(D)The weight or
			 number and any transformation of product for an individual fish or lot.
					(2)If seafood has been previously frozen, or
			 treated with any substance (other than ice or water) that may affect the true
			 weight of the seafood, by any harvester, processor, distributor, or retailer,
			 such information shall be included in the labeling of, or otherwise accompany,
			 the seafood through processing, distribution, and final sale.
				(3)With respect to
			 any information required by paragraph (1) or (2) to be included in the labeling
			 of, or otherwise accompany, seafood, a retailer may satisfy such requirement by
			 making the information available upon request—
					(A)to anyone
			 purchasing the seafood; and
					(B)to any Federal,
			 State, or local official authorized to conduct inspections of—
						(i)seafood; or
						(ii)any
			 facility that processes or sells seafood.
						(c)Refusal of
			 admission
				(1)In
			 generalSubject to paragraphs (3) and (4), all seafood imported
			 or offered for import originating from an exporter shall be refused admission
			 if the Secretary of Health and Human Services or the Secretary of Commerce
			 finds that any shipment of such seafood appears to be in violation of
			 subsection (b) or other applicable Federal laws or regulations prohibiting
			 seafood fraud.
				(2)Import
			 certificationFor any exporter whose seafood products must be
			 refused admission under paragraph (1) based on a prior shipment, the Secretary
			 of Health and Human Services shall determine whether to require, as a condition
			 of granting admission into the United States to an article of seafood
			 originating from such exporter, that such seafood be accompanied by a
			 certification or other assurance under section 801(q) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 381(q)).
				(3)Allowance of
			 individual shipmentsParagraph (1) does not apply with respect to
			 an individual shipment of seafood originating from an exporter whose products
			 must otherwise be refused admission under such paragraph if the exporter
			 presents evidence to the Secretary Health and Human Services or the Secretary
			 of Commerce from a laboratory accredited under section 422 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 350k), or other equivalent evidence,
			 documenting that the shipment is in compliance with the provisions of
			 subsection (b) and other Federal laws or regulations prohibiting seafood
			 fraud.
				(4)Termination of
			 individual shipment screening requirementParagraph (1) shall cease to prohibit the
			 admission of seafood originating from an exporter based on a prior shipment if
			 the Secretary of Health and Human Services or the Secretary of Commerce
			 determines that—
					(A)each prior
			 shipment whose appearance triggered the application of such paragraph was in
			 fact in compliance with the provisions of subsection (b) and other Federal laws
			 or regulations prohibiting seafood fraud; or
					(B)during the
			 preceding 12 months, no shipment of seafood originating from the exporter has
			 triggered the application of paragraph (1).
					(d)PenaltiesThe
			 violation of a requirement of subsection (a) is deemed to constitute a
			 violation of section 307(1)(A) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1857(1)(A)).
			(e)List of
			 offendersThe Secretary of Commerce, in consultation with the
			 Secretary of Health and Human Services, shall develop, maintain, and post on
			 the public Web site of the Department of Commerce a list that—
				(1)includes, by
			 country, each exporter whose seafood is imported or offered for import into the
			 United States; and
				(2)for each such
			 exporter, tracks the timing, type, and frequency of violations of Federal law
			 relating to seafood fraud.
				(f)InspectionsThe
			 Secretary of Commerce, in consultation with the Secretary of Health and Human
			 Services, shall—
				(1)increase, as
			 resources allow, the number of foreign and domestic seafood shipments that are
			 inspected for seafood fraud, including verification of compliance with the
			 traceability requirements of subsection (b) (relating to traceability);
				(2)ensure that the
			 percentage of seafood shipments inspected during a given year is not lower than
			 the percentage inspected during the previous year; and
				(3)to the maximum
			 extent practicable, ensure that inspections and tests for seafood fraud
			 prevention also collect information for seafood safety.
				4.Authority of
			 StatesWhenever the attorney
			 general of a State, or an official or agency designated by a State, has reason
			 to believe that any person has engaged or is engaging in a pattern or practice
			 of seafood fraud in violation of subsection (b) or (c) of section 3, the State
			 may bring a civil action on behalf of its residents to enjoin fraud, an action
			 to recover for actual monetary loss or receive $10,000 in damages for each
			 violation, or both such actions. If the court finds the defendant willfully or
			 knowingly violated this Act, the court may, in its discretion, increase the
			 amount of the award to an amount equal to not more than 3 times the amount
			 available under the preceding sentence. Nothing in this section shall preclude
			 an individual from bringing a civil action.
		5.Report to
			 CongressBeginning 18 months
			 after the date of the enactment of this Act, and every two years thereafter,
			 the Secretary of Commerce and the Secretary of Health and Human Services, in
			 consultation with the Chairman of the Federal Trade Commission and the heads of
			 other relevant Federal agencies, shall submit jointly a report to the Congress
			 including—
			(1)findings with
			 respect to—
				(A)the extent and
			 severity of violations of Federal, State, and local law relating to seafood
			 safety and seafood fraud; and
				(B)the health and
			 financial impacts of these violations on United States consumers and the United
			 States fishing industry;
				(2)an analysis of the
			 lists required to be developed and maintained under sections 2(d) and
			 3(e);
			(3)an analysis of the
			 effectiveness of the memorandum of understanding required by section 2(a) in
			 ensuring that the Department of Commerce and the Department of Health and Human
			 Services work to ensure seafood safety, including an assessment of achieving
			 identified performance metrics and timelines;
			(4)an assessment of
			 the technological assets available for addressing seafood safety and fraud,
			 including traceability, and an assessment of the technological gaps and needs
			 that exist;
			(5)information related to the implementation
			 of any agreement entered into pursuant to section 2 of this Act or section 421
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350j);
			(6)detailed
			 information on the inspection, enforcement, and consumer outreach activities,
			 including the number of inspections, enforcement actions, consumer outreach
			 activities, personnel, and resources utilized by the National Oceanic and
			 Atmospheric Administration, the Food and Drug Administration, and the Federal
			 Trade Commission to carry out this Act, including the degree of coordination of
			 actions to address seafood safety and seafood fraud; and
			(7)recommendations on
			 any additional authorities, budget, or personnel necessary to improve seafood
			 safety and prevent seafood fraud.
			6.PreemptionNothing in this Act preempts the authority
			 of a State to establish and enforce requirements for improving seafood safety
			 and preventing seafood fraud that are consistent with, or in addition to, the
			 requirements of this Act.
		7.DefinitionsIn this Act:
			(1)The term other applicable Federal
			 laws and regulations means Federal statutes, regulations, and
			 international agreements (other than this Act) pertaining to the importation,
			 exportation, transportation, sale, harvest, processing, or trade of seafood,
			 including the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1801 et seq.), the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.), the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the
			 FDA Food Safety Modernization Act (Public Law 111–353), and part 123 of title
			 21, Code of Federal Regulations (or any successor regulations).
			(2)The term
			 seafood means fish, shellfish, and processed fish or shellfish
			 products.
			(3)The term
			 seafood fraud means the mislabeling or misrepresentation of
			 seafood in violation of this Act or other applicable Federal laws and
			 regulations.
			
